 1   Cyrus Safa
     Attorney at Law: 282971
 2   12631 East Imperial Highway, Suite C-115
     Santa Fe Springs, CA 90670
 3   Tel: (562) 868-5886
     Fax: (562) 868-5491
 4   E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     CARLOS B. NUNEZ
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     CARLOS B. NUNEZ                         ) Case No.: 2:20-cv-01138-DMC
12                                           )
                  Plaintiff,                 )
13   v.                                      ) ORDER EXTENDING BRIEFING
                                             ) SCHEDULE
14   Andrew Saul,                            )
     Commissioner of Social Security         )
15                                           )
                                             )
16                Defendant.                 )
                                             )
17
18         Based upon the stipulation of the parties, and for cause shown,
19         IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time in

20   which to file Plaintiff’s motion for summary judgment or remand. Plaintiff’s
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25   ///
26   ///
27
                                             -1-
28
 1   motion at ECF No. 15 is deemed timely. All other deadlines set forth in the
 2   February 24, 2021 Case Management Order shall be extended accordingly. IT IS

 3   SO ORDERED.

 4
 5
     Dated: May 6, 2021
 6
                                                  _______________________________
 7                                                DENNIS M. COTA
                                                  UNITED STATES MAGISTRATE
 8                                                JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            -2-
28
